UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7062


MITCHELL JOHNSON,

                Petitioner – Appellant,

          v.

GREGORY KNOWLIN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:10-cv-01772-CMC)


Submitted:   November 8, 2011              Decided:   November 17, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell Johnson, Appellant       Pro Se. Alphonso Simon, Jr.,
Assistant Attorney General,       Donald    John Zelenka, Deputy
Assistant Attorney General,       Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mitchell Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this     case     to    a    magistrate          judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The    magistrate    judge       recommended        that    relief         be    denied         and

advised Johnson that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing      of     specific          objections           to     a

magistrate       judge’s     recommendation          is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the        consequences              of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.        Arn,     474 U.S. 140     (1985).

Johnson    has     waived        appellate        review     by       failing         to    file

objections after receiving proper notice.                        Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented          in     the      materials

before    the    court     and    argument     would       not    aid      the       decisional

process.

                                                                                      DISMISSED



                                           2